UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-167853 ENERGY EDGE TECHNOLOGIES CORPORATION (Exact name of registrant as specified in its charter) New Jersey 52-2439239 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1200 Route 22 East, Suite 2000 Bridgewater, New Jersey (Address of principal executive offices) (Zip Code) (888) 729-5722 x 100 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ (Do not check if a smaller reporting company) Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£No T The number of shares of Common Stock, $0.01 par value, outstanding onMarch 31, 2012was 82,761,205. ENERGY EDGE TECHNOLOGIES CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS Part I – Financial Information Item 1 Financial Statements 3 Unaudited Condensed Balance Sheets, March 31, 2012 and December 31, 2011 3 Unaudited Condensed Statements of Operations and Comprehensive Income for the three months ended March 31, 2012 and 2011 4 Unaudited Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis or Plan of Operation 17 Item 3 Quantitative and Qualitative Disclosures about Market Risk 21 Item 4 Controls and Procedures 21 Part II – Other Information Item 1 Legal Proceedings 24 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 24 Item 3 Defaults Upon Senior Securities 24 Item 4 Mine Safety Disclosures 24 Item 5 Other Information 24 Item 6 Exhibits 24 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ENERGY EDGE TECHNOLOGIES CORPORATION BALANCE SHEETS (UNAUDITED) AS OF MARCH 31, 2, 2011 ASSETS March 31, 2012 December 31, 2011 Current assets Cash and cash equivalents $ $ Contract receivables Costs and estimated earnings in excess of billings on uncompleted contracts - Accounts receivable - other Prepaid consulting fees Total Current Assets Property and equipment Computers and equipment Less: accumulated depreciation ) ) Total property and equipment - net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Liabilities Current liabilities Accounts payable $ $ Accrued expenses and other current liabilities Loan payable - shareholder - Billings in excess of costs and estimated earnings on uncompleted contracts Total Liabilities Stockholders’ Equity (Deficit) Common stock, $.00001 par value, 100,000,000 shares authorized, 82,761,205 shares issued and outstanding (81,261,205 – 2011) Additional paid in capital Treasury stock (50,000 shares) ) - Accumulated deficit ) ) Total Stockholders’ Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements ENERGY EDGE TECHNOLOGIES CORPORATION STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 CONTRACT REVENUES $ $ CONTRACT COSTS GROSS PROFIT OPERATING EXPENSES Compensation Consulting services Professional fees General & administrative expenses TOTAL OPERATING EXPENSES INCOME FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Interest expense ) ) INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES ) ) PROVISION FOR INCOME TAXES - - NET INCOME (LOSS) $ ) $ ) INCOME (LOSS) PER SHARE: BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING:BASIC AND DILUTED The accompanying notes are an integral part of these financial statements ENERGY EDGE TECHNOLOGIES CORPORATION STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) (UNAUDITED) AS OF MARCH 31, 2012 Common Stock Additional Paid in Treasury Accumulated Total Stockholder’s Equity Shares Amount Capital Stock Deficit (Deficit) Balance, December 31, 2010 $ $ $ 0 $ ) $ Issuance of shares under private placement at $.10 per share - - - Issuance of shares for consulting services - - Issuance of shares for legal services 40 - - Net loss for the year ended December 31, 2011 - ) ) Balance, December 31, 2011 - ) ) Issuance of shares for services 15 - - Shares repurchased at $.10 per share - - - ) - ) Net loss for the three months ended March 31, 2012 - ) ) Balance, March 31, 2012 $ $ $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements ENERGY EDGE TECHNOLOGIES CORPORATION STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Shares issued for services Changes in operating assets and liabilities: Contract receivables ) ) Costs and estimated earnings in excess of billings on uncompleted contracts Accounts receivable - other Prepaid consulting fees ) Accounts payable ) Billings in excess of costs and estimated earnings on uncompleted contracts Payroll liabilities - ) Accrued expenses and other current liabilities ) Cash flows provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment - - Cash flows used in investing activities - - CASH FLOWS FROM FINANCING ACTIVITIES Repayment of shareholder loan ) - Proceeds from the sale of common stock - Proceeds from the sale of common stock ) - Cash flows provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) ) Cash, beginning of the period Cash and cash equivalents, end of the period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ $ Income taxes paid $ $ The accompanying notes are an integral part of these financial statements ENERGY EDGE TECHNOLOGIES CORPORATION NOTES TO FINANCIAL STATEMENTS MARCH 31, 2012 NOTE 1 – NATURE OF OPERATIONS Energy Edge Technologies Corporation (“Energy Edge” and the “Company”) was incorporated in New Jersey in January, 2004 and was in the development stage until January 1, 2008 when the assets, liabilities, and operations of a sole proprietorship controlled by the Company’s sold stockholder were transferred in. The Company provides energy engineering and services specializing in the development and implementation of advanced, turnkey projects to reduce energy losses and increase the efficiency of new and existing buildings. The Company is comprised of professional and industrial engineers, Leadership in Energy and Environmental Design (“LEED”) Accredited Professionals, and Green Building Coalition Certifying Agents. Energy Edge is a Clean Energy Pay for Performance Partner and a Smart Start Building Trade Ally. The Company’s custom designed projects are developed using proprietary methods and maximize energy savings by treating an entire facility based on its unique features and electricity and gas usage. The Company appliesa whole facility approach to energy cost reduction by applying different technologies and engineering approaches to treat most of the various electrical and gas consuming loads across facility such as lighting, HVAC, refrigeration and production equipment. The energy projects developed and implemented by the Company are ideal for virtually any type of facility and have successfully resulted in tremendous savings in manufacturing plants, hospitals, entertainment venues, office buildings, restaurants, warehouses, etc. Revenues come primarily from engineering survey work and turnkey energy projects where the company takes responsibility for equipment procurement, installation labor, utility rebates, tax incentives, pre and post survey work, waste removal, certifications, and ongoing measurement and verification of results. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting Energy Edge uses the accrual basis of accounting for financial statement reporting. Accordingly, revenues are recognized when products are delivered and services are rendered, and expenses are recognized when the obligation is incurred. The Company recognizes revenues from contracts on the percentage-of-completion method, measured by the percentage of cost incurred to date to estimated total cost for each contract. The Company has selected a December 31 year end. Basis of Presentation The accompanying unaudited interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s Form 10-K filed with the SEC as of and for the year endedDecember 31, 2011. In the opinion of management, all adjustments necessary for the financial statements to be not misleading for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Fair Value of Financial Instruments The Company's financial instruments consist of cash and cash equivalents, receivables, costs and estimated earnings in excess of billings on uncompleted contracts, prepaid consulting fees, accounts payable, accrued expenses and other current liabilities, loan payable – shareholder, and billings in excess of costs and estimated earnings on uncompleted contracts. The carrying amounts of these financial instruments approximate fair value due either to length of maturity or interest rates that approximate prevailing rates unless otherwise disclosed in these financial statements. ENERGY EDGE TECHNOLOGIES CORPORATION NOTES TO FINANCIAL STATEMENTS MARCH 31, 2012 NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Contract Receivables Contract receivables are recorded when invoices are issued and are presented in the balance sheet net of the allowance for doubtful accounts. The Company extends credit to customers in the normal course of business. The Company monitors contract receivable balances and does not expect significant collection problems. Contract receivables are written off when they are determined to be uncollectible. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles of the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the year. Management bases its estimates on historical experience and on other assumptions considered to be reasonable under the circumstances. However, actual results may differ from the estimates. Concentrations of Credit Risk The Company maintains its cash in bank deposit accounts, the balances of which at times may exceed federally insured limits. The Company continually monitors its banking relationships and consequently has not experienced any losses in such accounts. The Company believes it is not exposed to any significant credit risk on cash and cash equivalents. Revenue Recognition The Company recognizes revenues from contracts on the percentage-of-completion method, measured by the percentage of cost incurred to date to estimated total cost for each contract. That method is used because management considers total cost to be the best available measure of progress on contracts. Because of inherent uncertainties in estimating costs, it is at least reasonably possible that the estimates used will change within the near term. Contract costs include all direct material and labor costs and those indirect costs related to contract performance, such as indirect labor, supplies, tools, repairs and depreciation. Selling, general, and administrative costs are charged to expense as incurred. Provisions for estimated losses on uncompleted contracts are made in the period in which such losses are determined. Changes in job performance, job conditions, and estimated profitability may result in revisions to costs and income, which are recognized in the period in which the revisions are determined. Changes in estimated job profitability resulting from job performance, job conditions, contract penalty provisions, claims, change orders, and settlements, are accounted for as changes in estimates in the current period. No profit is recognized on change orders until they have been approved by the customer. The asset, “Costs and estimated earnings in excess of billings on uncompleted contracts,” represents revenues recognized in excess of amounts billed. The liability, “Billings in excess of costs and estimated earnings on uncompleted contracts,” represents billings in excess of revenues recognized. Income Taxes Income taxes are computed using the asset and liability method.Under the asset and liability method, deferred income tax assets and liabilities are determined based on the differences between the financial reporting and tax bases of assets and liabilities and are measured using the currently enacted tax rates and laws.A valuation allowance is provided for the amount of deferred tax assets that, based on available evidence, are not expected to be realized. It is the Company’s policy to classify interest and penalties on income taxes as interest expense or penalties expense. As of March 31, 2012, there have been no interest or penalties incurred on income taxes. ENERGY EDGE TECHNOLOGIES CORPORATION NOTES TO FINANCIAL STATEMENTS MARCH 31, 2012 NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Research and Development The Company has not incurred any research and development costs to date. Dividends The Company has not adopted any policy regarding payment of dividends. No dividends have been paid during the periods shown. Recent Accounting Pronouncements Energy Edge does not expect the adoption of recently issued accounting pronouncements to have a significant impact on the Company’s results of operations, financial position or cash flows. Stock-Based Compensation The Company accounts for employee stock-based compensation in accordance with the guidance of FASB ASC Topic 718, Compensation – Stock Compensation which requires all share-based payments to employees, including grants of employee stock options, to be recognized in the financial statements based on their fair values. Thefair value of the equity instrument is charged directly to compensation expense and credited to additional paid-in capital over the period during which services are rendered. The Company follows ASC Topic 505-50, formerly EITF 96-18, “Accounting for Equity Instruments that are Issued to Other than Employees for Acquiring, or in Conjunction with Selling Goods and Services,” for stock options and warrants issued to consultants and other non-employees.In accordance with ASC Topic 505-50, these stock options and warrants issued as compensation for services provided to the Company are accounted for based upon the fair value of the services provided or the estimated fair market value of the option or warrant, whichever can be more clearly determined. The Company issued 1,500,000 shares to consultants or other non-employees to date in 2012.The shares were valued at $1,500, including $188 charged to consulting expense in the current period. Basic Income (Loss) Per Share Basic income (loss) per share is calculated by dividing the Company’s net loss applicable to common shareholders by the weighted average number of common shares during the period. Diluted earnings per share is calculated by dividing the Company’s net income available to common shareholders by the diluted weighted average number of shares outstanding during the year. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted for any potentially dilutive debt or equity. There are no such common stock equivalents outstanding as of March 31, 2012. Reclassifications Certain accounts and financial statement captions in the prior periods have been reclassified to conform to the current period financial statements. NOTE 3 – PREPAID CONSULTING FEES The Company entered into consulting agreement during the quarter ended March 31, 2012 to increase revenues by enhancing and expanding the Company’s sales network.One consultant was paid $16,250 for services to be rendered over a period of one year beginning March 1, 2012.Another consultant was issued 1,500,000 shares of the Company’s common stock valued at $1,500 for services to be rendered from January 1, 2012 through December 31, 2013.Such consulting fees are being amortized ratably over the periods covered by the consulting agreements.During the first quarter of 2012, consulting expense has been charged for $1,542 and $16,208 has been classified as prepaid expense. ENERGY EDGE TECHNOLOGIES CORPORATION NOTES TO FINANCIAL STATEMENTS MARCH 31, 2012 NOTE 4 – PROPERTY AND EQUIPMENT The Company’s policy is to depreciate the cost of property and equipment over the estimated useful lives of the assets by use of the straight-line method. The office equipment presently owned by the Company is being depreciated over an estimated useful life of five years. Depreciation expense for three months ended March 31, 2012 and 2011 were $430 and $429, respectively. NOTE 5 – ACCRUED EXPENSES AND OTHER CURRENT LIABILITIES Accrued expenses and other current liabilities consisted of the following: March 31, 2012 December 31, 2011 Credit card balances $ $ Accrue professional fees Payroll taxes payable Sales tax payable Total accrued expenses and other current liabilities $ $ NOTE 6 – RELATED PARTY TRANSACTIONS Shareholder loans are unsecured, non-interest bearing, and has no formal terms of repayment. The loan was repaid in the quarter ended March 31, 2012. NOTE 7 – CAPITAL STOCK On March 26, 2010, the Company amended its Articles of Incorporation to increase the number of authorized shares to 100,000,000 with a par value of $.00001. During 2011, the Company sold 30,000 shares of common stock at $.10 per share under a private placement to an unrelated third party for total proceeds of $3,000. During 2011, the Company issued 28,270,000 shares of stock valued at $48,200 to consultants. The shares were valued at prices ranging from $.0015 to $.10 per share. During 2011, the Company issued 3,974,380 shares of stock valued at $138,838 for legal services. The shares were valued based on the value of the legal services provided. On January 23, 2012, the Company issued 1,500,000 shares of common stock valued at $1,500 for consulting services to be rendered from January 1, 2012 through December 31, 2013. On February 14, 2012, the Company purchased 50,000 shares of the Company’s outstanding common stock at a cost of $5,000.The shares are being held as Treasury Stock. As of March 31, 2012, The Company has no warrants or options outstanding. ENERGY EDGE TECHNOLOGIES CORPORATION NOTES TO FINANCIAL STATEMENTS MARCH 31, 2012 NOTE 8 – INCOME TAXES For the three months ended March 31, 2012 and 2011, the Company has incurred a net loss and, therefore, has no tax liability.The net deferred tax asset was generated by the loss carry-forward of approximately $2,091,000 at December 31, 2011, and will expire beginning in 2030. The provision for federal income tax consists of the following at March 31, 2012 and 2011: March 31, 2012 March 31, 2011 Federal income tax benefit attributable to: Current operations $ $ Less: valuation allowance ) ) Net provision for Federal income taxes $
